41
                                  Case 18-15103           Doc 59         Filed 05/13/19      Page 1 of 2
                               UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF MARYLAND
                                                         NORTHERN DIVISION

In re: ABOU KONE                                                                                        Case No.: 18-15103-MMH

                Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Robert S. Thomas, II, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 04/17/2018.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 03/11/2019.
6) Number of months from filing or conversion to last payment: 9.
7) Number of months case was pending: 13.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: NA.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:            $1,794.68
       Less amount refunded to debtor:                            $.00
 NET RECEIPTS:                                                                   $1,794.68

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                  $1,652.10
       Court Costs:                                                                  $.00
       Trustee Expenses and Compensation:                                        $142.58
       Other:                                                                        $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,794.68

 Attorney fees paid and disclosed by debtor:              $1,500.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim              Claim         Principal           Interest
Name                                        Class             Scheduled         Asserted           Allowed       Paid                Paid
COMPTROLLER OF THE TREASURY                 Priority                     NA     12,724.00       12,724.00               .00                 .00
COMPTROLLER OF THE TREASURY                 Unsecured                    NA      1,000.00          1,000.00             .00                 .00
INTERNAL REVENUE SERVICE                    Priority                     NA      8,728.64          8,728.64             .00                 .00
MAYOR & CITY COUNCIL OF BALTIMORESecured                                 NA         29.65            29.65              .00                 .00




Page 1 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
41
                                    Case 18-15103          Doc 59       Filed 05/13/19         Page 2 of 2
                                  UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF MARYLAND
                                                        NORTHERN DIVISION

In re: ABOU KONE                                                                                         Case No.: 18-15103-MMH

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim               Claim           Claim         Principal           Interest
Name                                        Class              Scheduled           Asserted        Allowed       Paid                Paid
MORTGAGE SOLUTIONS OF COLORADOSecured
                               LLC                                      NA         11,788.03      11,788.03             .00                 .00

 Summary of Disbursements to Creditors:                                                            Claim         Principal           Interest
                                                                                                   Allowed       Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                  .00             .00                 .00
     Mortgage Arrearage:                                                                          11,788.03             .00                 .00
     Debt Secured by Vehicle:                                                                           .00             .00                 .00
     All Other Secured:                                                                               29.65             .00                 .00
 TOTAL SECURED:                                                                                   11,817.68             .00                 .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                       .00              .00                 .00
     Domestic Support Ongoing:                                                                         .00              .00                 .00
     All Other Priority:                                                                         21,452.64              .00                 .00
 TOTAL PRIORITY:                                                                                 21,452.64              .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                       1,000.00             .00                 .00

 Disbursements:
        Expenses of Administration:                                                              $1,794.68
        Disbursements to Creditors:                                                                   $.00
 TOTAL DISBURSEMENTS:                                                                                                              $1,794.68

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      05/13/2019                                      By:   /s/Robert S. Thomas, II
                                                                                   Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
